Exhibit 10.1

 

LIMITED MUTUAL RELEASE AGREEMENT

 

This limited mutual release agreement (this “Agreement”) is entered into
effective as of January __, 2019 by and among SPAR Group, Inc. (“SGRP”), a
corporation organized under the laws of the State of Delaware, Robert G. Brown
(“Brown”), an individual and resident of the State of Florida, William H.
Bartels (“Bartels” and together with Brown the “Stockholders”, an individual and
resident of the State of New York, and the other individuals set forth on the
signature page(s) below (such individuals, together with the Stockholders and
SGRP, the “Parties”). 

 

 

 

Recitals

 

WHEREAS, the Stockholders delivered written consents to SGRP on June 29, 2018
and July 5, 2018 (the “Director Written Consents”) purporting to remove Lorrence
T. Kellar (“Kellar”) from and appoint Jeffrey Mayer to the board of directors of
SGRP; and

 

WHEREAS, the Stockholders delivered written consents to SGRP on August 6, 2018
and September 18, 2018 (the “By-Laws Written Consents” and together with the
Director Written Consents the “Written Consents”) purporting to amend (the
“Amendments”) the Amended and Restated By-Laws of SPAR Group, Inc. as Adopted,
Restated, Effective and Dated as of May 18, 2004 and as Further Amended Through
July 5, 2018 (the “By-Laws”); and

 

WHEREAS, on September 4, 2018, SPAR Group, Inc. commenced an action in the Court
of Chancery of the State of Delaware, C.A. No. 2018-0650-MTZ (the “By-Law
Action”), against the Stockholders challenging the Written Consents and the
Amendments to the By-Laws adopted therein; and

 

WHEREAS on September 18, 2018, Brown commenced an action in the Court of
Chancery of the State of Delaware, C.A. No. 2018-0687-MTZ, against Kellar,
Christiaan M. Olivier, Arthur B. Drogue, Jack W. Partridge and R. Eric McCarthey
(the “Director Defendants”) pursuant to 8 Del. C. §225 (the “225 Action” and
together with the By-Law Action the “Actions”) seeking a declaratory judgment
that the Director Written Consents were effective; and

 

WHEREAS, on September 21, 2018, SGRP filed its Verified Amended Complaint (the
“Complaint”) in the By-Law Action; and

 

WHEREAS, SGRP alleged in the By-Law Action that the Amendments were invalid and
that Brown and Bartels each breached his fiduciary duty of loyalty to SGRP and
its minority shareholders by enacting the Amendments; and

 

1

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

WHEREAS, Brown and Bartels deny the allegations asserted against them in the
By-Law Action and the Director Defendants deny that Brown was entitled to the
relief he sought in the 225 Action; and

 

WHEREAS, the Parties desire to memorialize the release of certain claims which
the Parties had, have, or may have against one another;

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the Parties, and intending to be legally bound
hereby, the Parties agree as follows:

 

1.     Releases by Stockholders - Brown and Bartels, on their own behalf and on
behalf of their respective successors, heirs, and assigns, hereby release and
forever discharge SGRP, the Director Defendants, its present and former officers
and directors, employees, agents, attorneys, and the respective successors,
predecessors, affiliates, heirs, administrators, assigns, officers, directors,
managers, shareholders, parents, subsidiaries, divisions, agents, and
representatives of each of the foregoing (the “SGRP Released Parties”), of and
from any and all actions, causes of action, suits, torts, damages, claims,
demands, and liabilities whatsoever, of every name and nature, at law and in
equity, whether known or unknown, foreseen or unforeseen, direct or derivative
in nature arising from or related to the filing, prosecution, resolution,
settlement or defense of the Actions (the “Stockholder Claims”), that the
Stockholders ever had, now have, or hereafter can, shall, or may have. For the
avoidance of doubt, and notwithstanding the foregoing, the Stockholders are not
releasing the SGRP Released Parties from (i) any actions, causes of action,
suits, torts, damages, claims, demands or liabilities except those expressly set
forth herein; (ii) any actions, causes of action, suits, torts, damages, claims,
demands or liabilities arising from or related to any factual allegations
contained in the Complaint or the answers thereto other than the Stockholder
Claims; and (iii) any rights, claims, causes of action or entitlements to
exculpation, reimbursement, indemnification, advancement of expenses or
insurance provided by SGRP or its subsidiaries under applicable law, the
Certificate of Incorporation or By-Laws of SGRP, the governing documents of any
subsidiary of SGRP and any insurance policies or agreements of which any of the
Parties hereto are parties or beneficiaries.

 

2

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

2.     Release by SGRP - SGRP, on its own behalf and on behalf of its
predecessors, successors, affiliates, heirs, subsidiaries, and divisions and the
Director Defendants, individually, (the “SGRP Releasing Parties”) hereby release
and forever discharge Brown and Bartels, their heirs, successors, assigns,
agents, attorneys, and representatives (the “Stockholder Released Parties”), of
and from any and all actions, causes of action, suits, torts, damages, claims,
demands, and liabilities whatsoever, of every name and nature, at law and in
equity, whether known or unknown, foreseen or unforeseen arising from or related
to the execution or delivery of the Written Consents and the filing,
prosecution, resolution, settlement or defense of the Actions (the “SGRP
Claims”) that the SGRP Releasing Parties ever had, now have, or hereafter can,
shall, or may have. For the avoidance of doubt, the SGRP Releasing Parties are
not releasing the Stockholder Released Parties from (i) any actions, causes of
action, suits, torts, damages, claims, demands or liabilities except those
expressly set forth herein; (ii) any actions, causes of action, suits, torts,
damages, claims, demands or liabilities arising from or related to any factual
allegations contained in the Complaint other than the SGRP Claims; or (iii) any
defense or right of setoff (excluding any claim or cause of action asserted in
the Actions) regarding the Stockholders’ assertion of any rights, claims, causes
of action or entitlements to exculpation, reimbursement, indemnification,
advancement of expenses or insurance provided by SGRP under applicable law, the
Certificate of Incorporation or By-Laws of SGRP, the governing documents of any
subsidiary of SGRP and any insurance policies or agreements of which any of the
Parties hereto are parties or beneficiaries. For purposes of clarity, by signing
this release, Mr. Olivier is not releasing any claims or rights he has or may
have against SGRP under that certain Executive Officer Severance Agreement dated
as of September 5, 2017 or that certain Amended and Restated Executive Change in
Control and Severance Agreement dated as of September 5, 2017.

 

3.     This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the State of Delaware, and it may not be modified,
amended, or terminated, nor may the provisions hereof be waived, other than in a
written instrument executed by all Parties hereto. The Parties hereby consent
and agree to have all claims arising from or related to this Agreement resolved
before a court of competent jurisdiction within the State of Delaware. This
Agreement may be executed in two or more counterparts (including by facsimile),
which together shall comprise the same instrument.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement
effective as of the date set forth above.

 

3

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

        Robert G. Brown                             William H. Bartels  

 

 

 

SPAR Group, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

          Title:     

 

 

 

        Lorrence T. Kellar                       Christiaan M. Olivier          
            Arthur B. Drogue                       Jack W. Partridge            
          R. Eric McCarthey  

 

4